 

EXHIBIT A

 

COLOMBIA CLEAN POWER & FUELS, INC.

 

10% SECURED CONVERTIBLE NOTE DUE JUNE 30, 2012

 

No. _______   $_________ _________________, 2010

 

FOR VALUE RECEIVED, COLOMBIA CLEAN POWER & FUELS, INC., a Nevada corporation
(herein called the “Company”), hereby promises to pay on June 30, 2012 to
___________________________, with an address at
_________________________________
_____________________________________________________ (herein called the
“Holder”), the principal sum of ______________________________________ Dollars
($________), together with interest upon the principal hereof at the rate of 10%
per annum.  Interest on this Note shall accrue on the outstanding principal
amount on this Note from the date of issuance until the date of repayment of the
principal and payment of accrued interest in full.  Interest shall be calculated
on the basis of a 365 day year and shall be payable in cash at maturity, unless
all or a part of the principal amount of the Note is converted as provided below
in which event interest will be payable in cash upon conversion as provided
below.  Furthermore, upon the occurrence of an event of default (as described
below), then to the extent permitted by law, the Company will pay interest in
cash to the Holder, payable on demand, on the outstanding principal balance of
this Note from the date of the event of default until such event of default is
cured at the rate of the lesser of 15% and the maximum applicable legal rate per
annum.  Payments hereunder shall be made at such place as the holder hereof
shall designate to the undersigned, in writing, in lawful money of the United
States of America.  Any payment which becomes due on a Saturday, Sunday or legal
holiday shall be payable on the next business day.

 

This Note shall, (i) upon declaration by the Holder or (ii) automatically upon
acceleration pursuant to clause (c) below, become immediately due and payable
upon the occurrence of any of the following specified events of default:

 

(a)           If the Company shall default in the due and punctual payment of
the principal amount of this Note when and as the same shall become due and
payable, whether at maturity or by acceleration; or

 

(b)           If the Company shall default in the due and punctual payment of
interest on this Note when the same shall become due and payable; or

 

(c)           The Company shall fail to observe and perform any material term,
condition or agreement in this Note, which term, condition or agreement is
required on its part to be observed or performed, and such failure shall
continue unremedied for a period of ten (10) days after written notice
specifying such failure shall have been given to the Company by the Holder of
this Note; or

 

(d)           If the Company shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
of possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall take any corporate action to authorize any of the foregoing;
or an involuntary case or other proceeding shall be commenced against the
Company seeking liquidation, reorganization or other relief with respect to it
or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed or unstayed for a period of sixty (60) consecutive days.

 

 

 

 

(e)           Any  material representation or warranty made by the Company
herein or in the Subscription Agreement shall prove to have been false or
incorrect or breached in a material respect on the date as of which made and the
Holder delivers written notice to the Company of the occurrence thereof; or

 

(f)           The Company shall (i) default in any payment of any amount or
amounts of principal of or interest on any indebtedness, the aggregate principal
amount of which indebtedness is in excess of $50,000 or (ii) default in the
observance or performance of any other agreement or condition relating to any
indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders or beneficiary or beneficiaries of such indebtedness to cause
with the giving of notice if required, such indebtedness to become due prior to
its stated maturity.

 

Declaration of this Note being immediately due and payable by the Holder may
only be made by written notice to the Company declaring the unpaid balance of
the principal amount of this Note and accrued interest thereon to be due.  Such
declaration shall be deemed given upon the occurrence of any event specified in
clause (d) above.  In the event of a default, all costs of collection, including
reasonable attorneys’ fees, shall be paid by the Company.

 

With the consent of the Holder, this Note may be prepaid by the Company in whole
or in part at any time or from time to time without penalty or premium,
together, in each case, with interest accrued on such principal amount to the
date of such prepayment.  Without the consent of, but upon at least thirty (30)
days prior written notice to, the Holder, the outstanding principal amount of
this Note may be prepaid by the Company in whole or in part at any time or from
time to time, together, in each case, with interest accrued on such principal
amount to the date of such prepayment.

 

The obligations of the Company and the Holder set forth herein shall be binding
upon the successors and assigns of each such party, whether or not such
successors or assigns are permitted by the terms hereof.

 

The obligations of the Company under this Note are secured by, and the Holder of
this Note is entitled to the benefits of, the (i) the Pledge and Collateral
Agency Agreement, dated August 26, 2010, among the Company, Colombia CPF LLC
(“CPF”) and Law Debenture Trust Company, as collateral agent (“Collateral
Agent”), and (ii) the Deed of Pledge, dated as of August 26, 2010, among the
Company, CPF, Energia Andina Santander Resources Coὅperatieve U.A. and
Collateral Agent, each as amended and supplemented from time to time.

 

Subject to and upon compliance with the provisions of this paragraph, the Holder
shall have the right, at any time and during usual business hours, to convert
the outstanding principal balance of this Note (but not the accrued interest
thereon) into fully paid and non-assessable shares of Common Stock, par value
$.001 per share (the “Common Stock”), of the Issuer at a rate equal to $2.50 of
principal for each share of Common Stock (the “Conversion Price”), subject to
adjustment as provided in paragraph (c) below.

 

(a)           In order to exercise the conversion right, the Holder of this Note
shall surrender this Note at the principal corporate office of the Issuer,
accompanied by written notice to the Issuer stating (i) that the Holder elects
to convert the outstanding principal amount of this Note, or, if less than the
entire principal amount of this Note is to be converted, the portion thereof (a
multiple of $1,000) to be converted, and (ii) the name or names (with addresses)
in which the certificate or certificates for shares of Common Stock issuable on
such conversion shall be issued.  Notes surrendered for conversion shall be
accompanied by proper assignment thereof to the Issuer or in blank for transfer
if the shares are to be issued in a name other than that of the Holder.  In the
event this Note is converted in part only, upon such conversion the Issuer shall
execute and deliver to the Holder, at the expense of the Issuer, a new Note of
authorized denominations in principal amount equal to the unconverted portion of
this Note.  Such conversion shall be deemed to have been effected immediately
prior to the close of business on the date (“Conversion Date”) on which the
Issuer shall have received both such notice and the surrendered Note as
aforesaid, and at such time the rights of the Holder of this Note in respect to
the principal to be so converted shall cease and the person or persons in whose
name or names any certificate or certificates for shares of Common Stock shall
be issuable upon such conversion shall be deemed to have become the holder or
the Holder of record of the shares represented thereby.

 

 

 

 

(b)           As promptly as practicable after the receipt of such notice and
the surrender of this Note as aforesaid, the Issuer shall issue, at its expense,
and shall deliver to the Holder, or on his written order, (i) a certificate or
certificates for the number of full shares of Common Stock issuable upon the
conversion of this Note (or specified portion thereof), (ii) a certificate or
certificates for any fractional shares of Common Stock issuable upon conversion
of this Note (or specified portion thereof) or, at the Issuer’s option, cash in
lieu of script for any fraction of a share to which the Holder is entitled upon
conversion as provided in this paragraph, and (iii) a payment by check  or wire
transfer in a amount equal to the accrued interest on the principal amount of
this Note converted.

 

(c)           The Conversion Price shall be adjusted as set forth in this
section.

 

(1)           In the event that the Issuer shall make any distribution of its
assets upon or with respect to its shares of Common Stock, as a liquidating or
partial liquidating dividend, or other than as a dividend payable out of
earnings or any surplus legally available for dividends under the laws of the
state of incorporation of the Issuer, the Holder of this Note, upon the exercise
of his right to convert after the record date for such distribution or, in the
absence of a record date, after the date of such distribution, receive, in
addition to the shares subscribed for, the amount of such assets (or, at the
option of the Issuer, a sum equal to the value thereof at the time of
distribution as determined by the Board of Directors in its sole discretion)
which would have been distributed to the Holder if he had exercised his right to
convert immediately prior to the record date for such distribution or, in the
absence of a record date, immediately prior to the date of such distribution.

 

(2)           In case at any time the Issuer shall subdivide its outstanding
shares of Common Stock into a greater number of shares, the Conversion Price in
effect immediately prior to such subdivision shall be proportionately reduced
and conversely, in case the outstanding shares of Common Stock of the Issuer
shall be combined into a smaller number of shares, the Conversion Price in
effect immediately prior to such combination shall be proportionately increased.

 

(3)           If any capital reorganization or reclassification of the capital
stock of the Issuer, or consolidation or merger of the Issuer with another
corporation, or the sale, transfer or lease of all or substantially all of its
assets to another corporation, shall be effected in such a way that the holder
of shares of Common Stock shall be entitled to receive shares, securities or
assets with respect to or in exchange for shares of Common Stock, then, as a
condition of such reorganization, reclassification, consolidation, merger or
sale, the Issuer and the Issuer or such successor or purchasing corporation, as
the case may be, shall execute an amendment to this Note providing that the
Holder of this Note shall have the right thereafter and until the expiration of
the period of convertibility to convert this Note into the kind and amount of
shares, securities or assets receivable upon such reorganization,
reclassification, consolidation, merger or sale by a holder of the number of
shares of Common Stock into which this Note might have been converted
immediately prior to such reorganization, reclassification, consolidation,
merger or sale, subject to adjustments which shall be as nearly equivalent as
may be practicable to the adjustments provided for in this subparagraph.

 

Upon any such adjustment of the Conversion Price pursuant to the provisions of
this subparagraph, the number of shares issuable upon conversion of this Note
shall be adjusted to the nearest full amount by multiplying a number equal to
the Conversion Price in effect immediately prior to such adjustment by the
number of shares of Common Stock issuable upon exercise of this Note immediately
prior to such adjustment and dividing the product so obtained by the adjusted
Conversion Price.

 

(d)           The Issuer covenants that it will at all times reserve and keep
available out of its authorized shares of Common Stock, such number of shares of
Common Stock as shall then be deliverable upon the conversion of this Note.  All
shares of Common Stock which shall be deliverable shall be duly and validly
issued and fully paid and non-assessable.

 

 

 

 

(e)           Whenever the Conversion Price is adjusted, as herein provided, the
Issuer shall promptly send to the Holder a certificate of a firm of independent
public accountants (who may be the accountants regularly employed by the Issuer)
selected by its Board of Directors setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.  Such certificate shall be conclusive evidence of the correctness of
such adjustment.

 

In the event the Issuer proposes to consummate an offering of its equity
securities, including an offering of its convertible debt, in which the Issuer
seeks to raise gross proceeds of at least $6 million at any time while this Note
is outstanding (a “Qualified Equity Offering”),  the Issuer shall furnish to the
Holder at least fifteen (15) days prior written notice of the terms of such
Qualified Equity Offering (accompanied by the offering documents, if any, for
such offering) and the proposed date of closing of such offering and the Holder
shall have the right, at any time prior to the second (2nd) business day
proceeding the actual closing date of such offering to convert all or a portion
of the principal of this Note into such securities as are being offered by the
Issuer in such offering on the same terms as are offered to all other investors
in such offering. In order to exercise the conversion right, the Holder of this
Note shall surrender this Note at the principal corporate office of the Issuer,
accompanied by written notice to the Issuer stating (i) that the Holder elects
to convert the outstanding principal amount of this Note, or, if less than the
entire principal amount of this Note is to be converted, the portion thereof (a
multiple of $1,000) to be converted, and (ii) the name or names (with addresses)
in which the certificate or certificates for Securities issuable on such
conversion shall be issued.  Notes surrendered for conversion shall be
accompanied by proper assignment thereof to the Issuer or in blank for transfer
if the Securities are to be issued in a name other than that of the Holder.  In
the event this Note is converted in part only, upon such conversion the Issuer
shall execute and deliver to the Holder, at the expense of the Issuer, a new
Note in a principal amount equal to the unconverted portion of this Note.  In
addition, as promptly as practicable after the receipt of such notice and the
surrender of this Note as aforesaid, the Company shall make a payment to the
Holder by check or wire transfer in an amount equal to the accrued interest on
the principal amount of the Note converted.

 

In case the Company consummates an issuance or sale of any shares of Common
Stock or any securities exercisable for or convertible into Common Stock (an
“Equity Linked Security”) in a Qualified Equity Offering, as provided above,
whether or not the rights to exercise or convert thereunder are immediately
exercisable, and the price per share for such Common Stock or, in the case of
Equity Linked Securities, for which Common Stock is issuable upon conversion or
exercise (determined by dividing (x) the total amount received or receivable by
the Company as consideration for the issue or sale of such Common Stock or
Equity Linked Securities, as the case may be, plus the minimum aggregate amount
of additional consideration, if any, payable to the Company upon the conversion
Equity Linked Securities, by (y) the total maximum number of shares of Common
Stock issued or in the case of Equity Linked Securities, issuable upon the
conversion or exercise of all such Equity Linked Securities), shall be less than
the Conversion Price in effect immediately prior to the time of such issuance or
sale, then the total maximum number of shares of Common Stock issued or issuable
upon conversion or exercise of all such Equity Linked Securities shall (as of
the date of the issue or sale of such securities) be deemed to be outstanding
and to have been issued and sold by the Company for such lower price per share
(the “Lower Price”) and the Conversion Price then in effect shall be
automatically reduced as of the date of such transaction to a price equal to the
Lower Price.

 

The Company for itself and its successors and assigns hereby waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance or endorsement of this Note, and agrees that
this Note shall be deemed to have been made under, and shall be interpreted and
governed by reference to, the laws of the State of New York.

 

Except as expressly agreed in writing by the Holder, no extension of time for
payment of this Note, or any installment hereof, and no alteration, amendment or
waiver of any provision of this Note shall release, discharge, modify, change or
affect the liability of the Company under this Note.

 

All of the covenants, stipulations, promises and agreements made by or contained
in this Note on behalf of the undersigned shall bind its successors, whether so
expressed or not.

 

 

 

 

No failure on the part of the Holder to exercise, and no delay in exercising,
any right under this Note shall operate as a waiver thereof, nor shall any
single or partial exercise of such rights preclude any other or further exercise
thereof or the exercise of any other right.

 

THE COMPANY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART IS A
COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.

 

It is the intention of the Company and the Holder that all payments due
hereunder will be treated for accounting and tax purposes as indebtedness of the
Company to the Holder.  Each of the Company and the Holder agrees to report such
payments due hereunder for the purposes of all taxes in a manner consistent with
such intended characterization.

 

If any term or provision of this Note shall be held invalid, illegal or
unenforceable, the validity of all other terms and provisions herein shall in no
way be affected thereby.

 

This Note shall be governed by and construed in accordance with the laws of the
State of New York.

 

[Remainder of page intentionally left blank; signature page follows]

 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name by
its Chief Executive Officer or Chief Financial Officer as of the date
hereinabove set forth.

 

  Colombia Clean Power & Fuels, Inc.         By:       Name:  Edward P. Mooney  
  Title: Chief Executive Officer

 

Ex-A-1

 

 

 

 

SCHEDULE OF 10% NOTES

Date of Note   Name of Note Holder   Note
Number     Amount of Note 12/21/2010   LIFE Power & Fuels, LLC   BN-42   $      
80,000 12/10/2010   Steelhead Navigator Master   BN-30   $ 3,000,000

 

 

 

